Citation Nr: 0809029	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  05-38 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to Dependent's Educational Assistance benefits 
under Chapter 35, Title 38, United States Code.


REPRESENTATION

Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The veteran had active duty from March 1966 to November 1974.   
He died in February 1988 and the appellant is the veteran's 
widow.   

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

Pursuant to the appellant's request, a travel board hearing 
before a Veterans Law Judge was scheduled for her at the RO 
in March 2006.  However, she failed to appear for the 
hearing. 


FINDINGS OF FACT

1.  The veteran died in February 1988.

2.  Service connection was granted for the cause of the 
veteran's death in July 1992.

3.  The period of eligibility for Dependent's Educational 
Assistance ended in July 2002.

4.  The appellant filed her application for Dependent's 
Educational Assistance in January 2005. 


CONCLUSION OF LAW

Eligibility for dependent's educational assistance is not 
established.  38 U.S.C.A. 
§ 3501 (West 2002 & Supp. 2007); 38 C.F.R. §§ 21.3021, 
21.3046 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

VCAA notice is not applicable to claims such as the one 
decided herein.  Cf. Barger v. Principi, 16 Vet. App. 132 
(2002).  In Barger, the United States Court of Veterans 
Appeals (Court) held that the VCAA, with its expanded duties, 
is not applicable to cases involving the waiver of recovery 
of overpayment claims, pointing out that the statute at issue 
in such cases was not found in Title 38, United States Code, 
Chapter 51 (i.e. the laws changed by VCAA). As well, the 
statute at issue in this matter is not found in Chapter 51 
(rather, in Chapter 35).
Analysis

Basic eligibility for Chapter 35 benefits can be established 
in several ways, but for surviving spouses of veterans, 
eligibility arises if the veteran died from a service 
connected disability, or if the veteran died while having a 
disability evaluated as total and permanent in nature 
resulting from a service-connected disability.  38 U.S.C.A. § 
3501; 38 C.F.R. § 21.3021(a)(2)(i),(ii).

Generally, an eligible person has 10 years during which to 
use his or her Chapter 35 benefits.  For surviving spouses, 
there are two different rules as to determining the beginning 
date of the 10-year period of eligibility.

If the surviving spouse's eligibility is based on the 
veteran's death while a total, service-connected disability 
evaluated as permanent in nature was in existence, the 
beginning date of eligibility is the date of death.  38 
C.F.R. § 21.3046 (b)(5)(i).  On the other hand, if the 
surviving spouse's eligibility is based on the veteran's 
death being due to a service-connected disability, then the 
beginning date of eligibility is no earlier than the date of 
death, and no later than the date of the VA determination 
that the veteran's death was due to a service-connected 
disability.  38 C.F.R. 
§ 21.3046 (b)(5)(ii).

Unless extended, the period of eligibility cannot exceed 10 
years.  38 C.F.R. 
§§ 21.3046 (d); 21.3047.  

In this case, the appellant's eligibility for Chapter 35 
benefits derives from her status as a surviving spouse of a 
veteran whose death was due to a service-connected 
disability.  After the veteran's death in February 1988, the 
RO established service connection for the cause of his death 
in July 1992.  Thus, the later of her delimiting dates is 10 
years from July 1992, or the period ending July 2002.  See 38 
C.F.R. 
§ 21.3046 (b)(5)(ii).  While the appellant claims she was 
told that she was ineligible for Chapter 35 benefits in 1988 
(which is true) and claims that the 10 year period should not 
begin to toll until she was awarded DIC (which is also true), 
she has not made any convincing argument or offered any legal 
theory for successfully prosecuting her claim.  

Since the appellant did not file her claim for Chapter 35 
benefits until January 2005, pursuant to 38 C.F.R. § 21.3046 
(b)(5)(ii), she is not eligible for Chapter 35 benefits. 

The Board recognizes the appellant's contention that she only 
recently became aware that she could receive benefits.  
However, she is not seeking an extension for the period of 
eligibility nor does the evidence show that she would qualify 
for such.  See 38 C.F.R. §§ 21.3046, 21.3047.  Therefore, an 
extension is not warranted.  

The appellant has not met the requirements for a grant the 
claim of entitlement to Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code.  To the 
extent that the law is dispositive, the claim is denied on 
the basis of the absence of legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Dependent's Educational Assistance under Chapter 35, Title 
38, United States Code is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


